Title: To Alexander Hamilton from William C. Bentley, 15 August 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Majr Genl. Hamilton
            Sir,
            Richmond 15th August 1799
          
          I have to apologize for not forwarding ere this a return of the recruits; I have not been able to make a compleat one, owing to the extent of my circle; two of my stations in the western part of the State are at least 400 miles from this place, and those stations not less than 300 miles from each other, these are the stations of Abington and Wheeling, the latter is within Colo. Parkers circle on the Ohio, fixed there with common consent, being in the neighbourhood of Capt. Caldwell, who commands the station; I have one other station on the Eastern Shore, although not quit so distant as the other two, is not less inconvenient on the score of communication—The clothing has just now got to the different stations, which has revived the recruiting spirit that was before about to languish. Our prospect is much more flattering on the fronteers of the state, than in other parts of it, and on that account, I am about to establish another station on the western fronteers; Abington and the Eastern Shore stations have 18 recruits each; neither of the others have as many: We have not heard from wheeling. The amount of recruits to the first of this month did not exceed 100; for want of returns from all the stations — I have defered making mine till the end of this month. A very novel procedure has been had by one of our District Judges on a recruit at the York station. The Judge has demanded him by a writ of Habeas Corpus on the principle of his being under the age of 21 years and remanded him to the father of the recruit, stating that an infant could not enter into the contract, without the consent of his father who was intitled to his services until he came of lawful age. This is a democratic project calculated to damp the recruiting business. I herewith enclose you a copy of the proceedings had on the trial and request your advice thereon. If the Judge is right in principle It is to little purpose that we are authorized by the President to enlist minors over the age of 18. The recruit now in dispute is 20 years of age—I have communicated to the officers the cause of delay in supplying cloathing for the recruits as stated by the Secy of war in his letter to you of which you transmitted extracts—no inconvenience has resulted yet from the quantity sent; we have hopes that the remainder will be wanting by the commencement of the winter season—
          with great consideration I am Sir yr. mo. Ob
          
            W. Bentley
          
        